Title: To Alexander Hamilton from James McHenry, 14 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department September 14th. 1799
          
          I enclose you letters of appointment for Samuel Finley as Surgeon—John H. Douglas and Samuel Davis as Surgeons Mates and Israel Loring, Joseph Herkemer Jacob Mancius, Nathaniel Smith, Conrad Kip and Tobias  V. Kuyler as Second Lieutenants in the Twelfth Regiment of Infantry—
          You will be pleased to have them forwarded to those Gentlemen respectively—
          I have no information respecting the resignation of Lieut George Harrison, except what is contained in your letter.
          I am Sir With great respect Your obed. Servant
          
            James McHenry
          
          Major General Alexr. Hamilton
        